 

Exhibit 10.1

 



SECOND AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT AND COMMITMENT INCREASE

 

THIS SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND
COMMITMENT INCREASE dated as of September 13, 2019 (this “Amendment”), to the
Existing Credit Agreement (capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in Article I) is among
STELLUS CAPITAL INVESTMENT CORPORATION, a Maryland corporation (the “Borrower”),
the LENDERS party hereto, and ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Senior Secured Revolving Credit Agreement, dated as of October 10,
2017 (the “Existing Credit Agreement”; as amended by that certain First
Amendment to Senior Secured Revolving Credit Agreement and Commitment Increase
dated as of August 2, 2018, and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, as of September 30, 2018, (i) Zions Bancorporation, Inc. merged with
ZB, N.A., with ZB, N.A. as the surviving entity, and (ii) ZB, N.A. changed its
name to Zions Bancorporation, N.A.  ZB, N.A. dba Amegy Bank now operates as
“Zions Bancorporation, N.A. dba Amegy Bank”.

 

WHEREAS, the Borrower requests that the amount of the accordion be increased to
permit a maximum of $250,000,000 in total Commitments;

 

WHEREAS, the Borrower further requests that the total Commitments be increased
from $180,000,000 to $200,000,000;

 

WHEREAS, each Increasing Lender named in Article V hereof is willing on the
terms and subject to the conditions hereinafter set forth, to increase their
respective Commitment; and

 

WHEREAS, the Borrower requests that the Lenders agree to amend the Existing
Credit Agreement, and the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendments set forth below and
the other terms hereof;

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Certain Definitions. The following terms when used in
this Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Second Amendment Effective Date” is defined in Article VII.

 

 



 

 





Section 1.2             Other Definitions. Capitalized terms used in this
Amendment but not defined herein, shall have the meanings given such terms in
the Existing Credit Agreement.

 

ARTICLE II 

GENERAL AMENDMENTS

 

(a)            All references to “ZB, N.A. dba Amegy Bank”, in each case where
it appears in the Credit Agreement and all other Loan Documents, shall
hereinafter refer to “Zions Bancorporation, N.A. dba Amegy Bank”.

 

ARTICLE III
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Subject to the occurrence of the Second Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article III.

 

(a)           Section 1.01 is amended to add the following new defined term in
its appropriate alphabetical order:

 

“Second Amendment Effective Date” means September 13, 2019.

 

(b)           Clause (B) of Section 2.08(e)(i) is deleted in its entirety and
replaced with the following clause:

 

“(B) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $250,000,000.”

 

ARTICLE IV 

COMMITMENT INCREASE REQUEST

 

On or before September 9, 2019, the Borrower irrevocably requested that the
Commitments be increased from $180,000,000 to $200,000,000 in the aggregate (the
“Commitment Increase”) pursuant to Section 2.08(e) of the Credit Agreement.

 

ARTICLE V 

AGREEMENT TO INCREASE COMMITMENTS

 

Subject to the occurrence of the Second Amendment Effective Date (as hereinafter
defined), the Commitments are increased on the Second Amendment Effective Date
as follows:

 

Section 5.1             Increasing Lenders. CommunityBank of Texas, N.A. hereby
agrees to increase its Dollar Commitment from $15,000,000 to $20,000,000.
Woodforest National Bank hereby agrees to increase its Dollar Commitment from
$15,000,000 to $20,000,000. Hancock Whitney Bank hereby agrees to increase its
Dollar Commitment from $15,000,000 to $20,000,000. City National Bank, a
national banking association, hereby agrees to increase its Dollar Commitment
from $15,000,000 to $25,000,000. The foregoing Lenders in this Section 5.1 are
referred to herein collectively, as “Increasing Lenders.”

 



2

 

 

Section 5.2            Commitment Increase. On the Second Amendment Effective
Date, adjustments of Borrowings will be made in accordance with Section
2.08(e)(iv) that will result in, after giving effect to all such deemed
prepayments and borrowings, such Loans and participations in Letters of Credit,
Swingline Loans and Multicurrency Loans being held by the Lenders ratably in
accordance with their Commitments, after giving effect to the Commitment
Increase herein, as described on Schedule 1.01(b) attached hereto.

 

Section 5.3            Amendments. The last sentence of the definition of
“Commitments” is deleted in its entirety and replaced with the following
sentence: “The aggregate amount of all Dollar Lenders’ Commitments as of the
Second Amendment Effective Date is $200,000,000.” Schedule 1.01(b) (Commitments)
is amended and restated in its entirety in the form of Schedule 1.01(b) to this
Amendment.

 

ARTICLE VI 

BORROWER COMMITMENT INCREASE CERTIFICATIONS

 

Pursuant to Section 2.08(e)(i) of the Credit Agreement, the Borrower hereby
certifies as of the date hereof that:

 

Section 6.1             No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 6.2             Representations and Warranties. The representations and
warranties contained in the Credit Agreement are be true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

 

ARTICLE VII
CONDITIONS TO EFFECTIVENESS

 

Section 7.1            Effective Date. This Amendment shall become effective on
the date (the “Second Amendment Effective Date”) when the Administrative Agent
shall have received:

 

(a)           counterparts of this Amendment duly executed and delivered on
behalf of the Borrower, Required Lenders and each of the Increasing Lenders,
together with the Subsidiary Guarantors’ Consent and Agreement executed by each
Subsidiary Guarantor;

 

(b)           a Guaranty Assumption Agreement executed by SCIC – FBO Blocker 1,
Inc., a Delaware corporation (“FBO Blocker”), and Administrative Agent;

 

(c)           a Guaranty Assumption Agreement executed by SCIC – Invincible
Blocker 1, Inc., a Delaware corporation (“Invincible Blocker”), and
Administrative Agent;

 

(d)           an Officer’s Certificate of Borrower, certifying as to incumbency
of officers, specimen signatures, organizational documents, and resolutions
adopted by the Board of Directors of Borrower authorizing this Amendment;

 



3

 

 

(e)            an Officer’s Certificate of FBO Blocker, certifying as to
incumbency of officers, specimen signatures, organizational documents, and
resolutions adopted by the Board of Directors of FBO Blocker authorizing this
Amendment, the Guarantee Assumption Agreement to be executed by it, and the
other Loan Documents which will be executed by it, and the performance by FBO
Blocker of its obligations hereunder, thereunder, and under the other Loan
Documents to which it is a party;

 

(f)            an Officer’s Certificate of Invincible Blocker, certifying as to
incumbency of officers, specimen signatures, organizational documents, and
resolutions adopted by the Board of Directors of Invincible Blocker authorizing
this Amendment, the Guarantee Assumption Agreement to be executed by it, and the
other Loan Documents which will be executed by it, and the performance by
Invincible Blocker of its obligations hereunder, thereunder, and under the other
Loan Documents to which it is a party;

 

(g)           a Certificate of Existence and Good Standing of the Borrower and
each Subsidiary Guarantor from its jurisdiction of organization; and

 

(h)           payment by the Borrower of all fees payable pursuant to the Second
Amendment Fee Letter dated as of the date hereof between the Borrower and Amegy
Bank.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1           Representations. The Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, (ii) upon
the effectiveness of this Amendment, no Event of Default shall exist and (iii)
its representations and warranties as set forth in the Loan Documents, as
applicable, are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects) on and as
of the date hereof as though made on and as of the date hereof (unless such
representations and warranties specifically refer to a specific date, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such specific date).

 

Section 8.2             Cross-References. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.

 

Section 8.3            Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article IX thereof.

 

Section 8.4             Successors and Assigns. The provisions of this Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 8.5             Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

4

 



 

Section 8.6             Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 8.7           Full Force and Effect; Limited Amendment. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. The amendment set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended and shall not be deemed to be an
amendment to, consent to or modification of any other terms or provisions of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of the Borrower which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents. Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Existing Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement as modified hereby.

  

[Signatures on Following Pages.]

 



5

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER:STELLUS CAPITAL INVESTMENT CORPORATION           By: /s/ W. Todd
Huskinson    W. Todd Huskinson    Chief Financial Officer, Chief Compliance
Officer, Treasurer, and Secretary

 



Signature Page to Second Amendment – Stellus

 



 

 

LENDERS: ZIONS BANCORPORATION, N.A. DBA AMEGY BANK   as Administrative Agent,
Swingline Lender,   Issuing Bank and as a Lender           By: /s/ Ryan Kim    
Ryan Kim     Vice President

 



Signature Page to Second Amendment – Stellus



 





 

 

 

CADENCE BANK, N.A., as a Lender 

              By: /s/ Tim Ashe   Name: Tim Ashe   Title: Vice President

 



Signature Page to Second Amendment – Stellus

 





 

 

 

FROST BANK, as a Lender

          By: /s/ Jake Fitzpatrick   Name: Jake Fitzpatrick   Title: Vice
President

 



Signature Page to Second Amendment – Stellus

 



 



 

 

STIFEL BANK AND TRUST, as a Lender

          By: /s/ Joseph L. Sooter, Jr.   Name: Joseph L. Sooter, Jr.   Title:
Senior Vice President

 



Signature Page to Second Amendment – Stellus

 





 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender

          By: /s/ Eva Pawelek   Name: Eva Pawelek   Title: Senior Vice President

 



Signature Page to Second Amendment – Stellus



 





 

 

  COMMUNITYBANK OF TEXAS, N.A., as a Lender           By: /s/ Stephen L. Jukes  
Name: Stephen L. Jukes   Title: Executive Vice President

 



Signature Page to Second Amendment – Stellus

 





 

 

  WOODFOREST NATIONAL BANK, as a Lender           By: /s/ Sushim R. Shah   Name:
Sushim R. Shah   Title: Senior Vice President

 



Signature Page to Second Amendment – Stellus



 





 

 

  HANCOCK WHITNEY BANK, as a Lender           By: /s/ Eric Luttrell   Name: Eric
Luttrell   Title: Senior Vice President    

 



Signature Page to Second Amendment – Stellus

 





 

 

 

 

CITY NATIONAL BANK, a national banking association, as a Lender

          By: /s/ Marc D. Galindo   Name: Marc D. Galindo   Title: Senior Vice
President    

 



Signature Page to Second Amendment – Stellus

 





 

 

SUBSIDIARY GUARANTORS’ CONSENT AND AGREEMENT TO

SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND COMMITMENT
INCREASE

 

As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of, the Second
Amendment to Senior Secured Revolving Credit Agreement and Commitment Increase
dated as of September 13, 2019 (the “Amendment”) (capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in Article
I of the Amendment), among Stellus Capital Investment Corporation, a Maryland
corporation, the Lenders party thereto, and Zions Bancorporation, N.A. dba Amegy
Bank, as Administrative Agent, each of the undersigned Subsidiary Guarantors
hereby consents to the Amendment, and agrees that the Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under any Guarantee and Security Agreement
executed by the undersigned in connection with the Credit Agreement, or under
any Loan Documents, agreements, documents or instruments executed by the
undersigned to create liens, security interests or charges to secure any of the
Guaranteed Obligations (as defined in the Guarantee and Security Agreement), all
of which are in full force and effect. Each of the undersigned further
represents and warrants to Administrative Agent and the Lenders that, after
giving effect to the Amendment, (a) the representations and warranties in each
Loan Document to which the undersigned is a party are true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of the Amendment as if made on and as of the
date of the Amendment (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and
(b) no Default or Event of Default has occurred and is continuing. Each
undersigned Subsidiary Guarantor agrees to be bound by the terms, conditions,
covenants and agreements in the Amendment. This Consent and Agreement is
executed as of the date of the Amendment and shall be binding upon each of the
undersigned, and their respective successors and assigns, and shall inure to the
benefit of Administrative Agent, Lenders, and their successors and assigns.

 



SUBSIDIARY GUARANTORS:           SCIC – ERC BLOCKER 1, INC.,   SCIC – CC BLOCKER
1, INC., a Delaware corporation   a Delaware corporation       By:   /s/ W. Todd
Huskinson   By:   /s/ W. Todd Huskinson Name:  W. Todd Huskinson   Name:  W.
Todd Huskinson Title:  Authorized Signatory   Title:  Authorized Signatory      
SCIC – SKP BLOCKER 1, INC.,   SCIC – HOLLANDER BLOCKER 1, INC., a Delaware
corporation   a Delaware corporation       By:   /s/ W. Todd Huskinson   By:  
/s/ W. Todd Huskinson Name:  W. Todd Huskinson   Name:  W. Todd Huskinson
Title:  Authorized Signatory   Title:  Authorized Signatory       SCIC – APE
BLOCKER 1, INC.,   SCIC – ICD BLOCKER 1, INC. a Delaware corporation   a
Delaware corporation       By:   /s/ W. Todd Huskinson   By:   /s/ W. Todd
Huskinson Name:  W. Todd Huskinson   Name:  W. Todd Huskinson Title:  Authorized
Signatory   Title:  Authorized Signatory       SCIC – CONSOLIDATED BLOCKER, INC.
  SCIC – FBO BLOCKER 1, INC. a Delaware corporation   a Delaware corporation    
  By:   /s/ W. Todd Huskinson   By:   /s/ W. Todd Huskinson Name:  W. Todd
Huskinson   Name:  W. Todd Huskinson Title:  Authorized Signatory   Title:
Authorized Signatory       SCIC – INVINCIBLE BLOCKER 1, INC.     a Delaware
corporation           By:   /s/ W. Todd Huskinson     Name:  W. Todd Huskinson  
  Title: Authorized Signatory    

 

Subsidiary Guarantors’ Consent and Agreement to Second Amendment – Stellus

 





 

 

SCHEDULE 1.01(b)


Commitments

 

Lender Total Commitment Applicable Percentage Zions Bancorporation, N.A. dba
Amegy Bank $30,000,000 15.00000000% Cadence Bank, N.A. $30,000,000 15.00000000%
Frost Bank $30,000,000 15.00000000% Stifel Bank and Trust $15,000,000
7.50000000% Texas Capital Bank, National Association $10,000,000 5.00000000%
CommunityBank of Texas, N.A. $20,000,000 10.00000000% Woodforest National Bank
$20,000,000 10.00000000% Hancock Whitney Bank $20,000,000 10.00000000% City
National Bank $25,000,000 12.50000000%   USD $200,000,000.00 100.00%

 



Schedule 1.01(b) to Second Amendment – Stellus



 





 

 